Name: Council Regulation (EEC) No 3941/90 of 19 December 1990 concerning the conclusion of the agreement between the European economic community and the united republic of Tanzania on fishing off Tanzania
 Type: Regulation
 Subject Matter: fisheries;  Africa;  European construction
 Date Published: nan

 31.12.1990 EN Official Journal of the European Communities L 379/24 COUNCIL REGULATION (EEC) No 3941/90 of 19 December 1990 concerning the conclusion of the Agreement between the European Economic Community and the United Republic of Tanzania on fishing off Tanzania THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Community and the United Republic of Tanzania have negotiated and initialled an Agreement on fishing which provides fishing opportunities for Community fishermen in waters over which Tanzania has sovereignty or jurisdiction; Whereas it is in the Community's interest to approve this Agreement, HAS ADOPTED THIS REGULATION: Article 1 The Agreement between the European Economic Community and the United Republic of Tanzania on fishing off Tanzania is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the Europea Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990. For the Council The President C. VIZZINI (1) Opinion delivered on 14 December 1990 (not yet published in the Official Journal).